Citation Nr: 0105472	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, 
rated as 30 percent disabling from July 22, 1999.

2.  Entitlement to an increased rating for bipolar disorder, 
rated as 50 percent disabling from February 7, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1976 to 
August 1979.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Bipolar disorder is manifested by a moderate impairment 
in occupational functioning from July 22, 1999.

2.  Bipolar disorder is manifested by no more than a moderate 
impairment in occupational functioning.


CONCLUSIONS OF LAW

1.  Bipolar disorder is 50 percent disabling from July 22, 
1999.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9432 (2000).

2.  Bipolar disorder is no more than 50 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9432 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for schizophrenic reaction, paranoid type 
was granted in April 1981 and a 10 percent evaluation was in 
effect.  This appeal stems from an October 1999 rating 
decision wherein the disability was recharacterized as 
bipolar disorder and the evaluation increased to 30 percent 
from July 22, 1999.  An appeal was perfected from this 
rating decision.  During the pendency of the appeal, the 
evaluation was increased to 50 percent from February 7, 
2000.  An RO decision awarding an increase in a veteran's 
disability rating, but not awarding the maximum benefit 
allowed, does not fully resolve the administrative appeal 
from the original rating, rather, the appeal initiated by 
the notice of disagreement with the original rating remains 
pending unless the veteran withdraws it.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, it is for the Board to 
consider whether an evaluation higher than 30 was warranted 
from July 22, 1999 to February 6, 2000 and whether an 
evaluation higher than 50 percent was warranted from 
February 7, 2000.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued in during the 
pendency of this appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  When the appellant submitted his claim in July 1999, 
he stated that he had been receiving treatment at the VA 
Medical Center, Bay Pines from 1998-1999.  The RO obtained 
these records.  Service medical records were obtained and 
associated with the claims folder.  Private psychiatric 
evaluation records were obtained.  A VA examination was 
conducted in October 1999 and a copy of the report 
associated with the file.  Furthermore, there is no 
indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to 
this claim.

Disability evaluations are determined by the application of 
a schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has been rated under the schedule for rating 
mental disorders.  38 C.F.R. § 4.130; Diagnostic Code 9943 
(2000) for bipolar disorder.  The rating criteria are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The appellant was evaluated at the VA Medical Center in July 
1998.  He was living alone and had joint custody of his 
daughter.  He was dressed casually but appropriately.  He 
was drinking 2-3 beers socially and denied street drug use 
for the past 5 years.  He reported stress related to work 
that became intense in June 1998.  He smiled appropriately 
during the interview.  There was no sign of psychosis, he 
exhibited a good sense of humor, and his judgment appeared 
good.  He was oriented to person, place, date and time.  He 
reported being tired a lot and slept 5-6 hours per night.  
He felt depressed.  He was diagnosed with adjustment 
disorder with mixed emotional feelings, more anxiety than 
depression, mild.  His Global Assessment of Functioning 
score was 70.  He began psychotherapy and in August and 
September reported improvement.  In December 1998 he 
reported that he was dealing well with his anxiety but had 
some depression.  He had started to socially isolate.  He 
was not having any concentration problems.  He was well 
oriented to person, place, date and time and was outgoing, 
talkative and smiling during the session.  

By January 1999 he reported that he was less anxious at work 
and had better anger control.  In April 1999 he was put on 
administrative leave for making a violent comment at work 
that he denied making.  Later that month his affect was 
anxious.  He was afraid he would be fired.  His sleep had 
increased to 9-10 hours per night.  He did not appear to 
need pharmacotherapy at that time.  He was not delusional, 
did not appear to be a threat, and appeared to have good 
judgment regarding his options.  He was able to discuss his 
frustrations in a modulated and appropriate manner.

In a May 1999 note he reported that his second divorce came 
about due to his drug use and infidelity.  He reported that 
since April he was anxious, depressed, obsessive about his 
problems and irritable.  He felt picked on.  He ate less, 
had poor sleep, less energy and problems taking care of his 
everyday needs.  He felt hopeless and helpless.  On mental 
status examination he was cooperative and pleasant.  He was 
coherent and relevant.  His mood was depressed and his 
affect constricted.  He denied suicidal or homicidal 
ideation.  He felt excluded and talked about, but denied 
hallucinations or delusions.  He was oriented to person, 
place and time.  His cognition was clear and judgement and 
insight were fair.  He had a support system in his long-
lasting friends.  He denied substance and alcohol abuse for 
the prior 6 years.  He had been dismissed from his job.  In 
June 1999 his depression was in partial remission.  He still 
ruminated about his problems but was less anxious.  He spent 
time with his daughter.  He was sleeping better and eating 
more.  He denied suicidal or homicidal ideation.  He was 
oriented to person, place and time, and his cognition was 
clear.

Dr. Karatinos saw the appellant for a psychodiagnostic 
interview in September 1999.  In the very beginning of the 
note, the doctor indicated that the appellant was a very 
difficult historian because he was extremely hyperverbal and 
circumstantial.  He was living alone but saw his daughter 
often.  His chief complaint was depression and anxiety.  On 
mental status examination his mood and affect were 
expansive.  His speech was rapid, hyperverbal and extremely 
circumstantial.  He denied suicidal or homicidal ideation, 
hallucinations, delusions, phobias or obsessions.  
Cognitively he was oriented to time, place, and person.  He 
was able to spell forward and backward.  He was able to 
remember the last four presidents and 3/3 words in five 
minutes.  His thinking was abstract.  His insight and 
judgment were poor.  Bipolar I disorder was diagnosed.  He 
had several episodes of depression and mania related to work 
stress.  The mania had caused him to exhibit very poor 
judgment and behave in an inappropriate and aggressive 
manner.  This examiner opined that his primary diagnosis of 
bipolar I disorder had been missed by prior examiners and he 
had not received proper treatment.  His Global Assessment of 
Functioning score was 40-50/0.  During his second visit his 
medications were adjusted.  Bipolar disorder, attention 
deficit/hyperactivity disorder, and possible mild obsessive 
compulsive disorder were diagnosed.  He was seen a third 
time and he had not taken the recommended medication.

A VA examination was conducted in October 1999.  The 
appellant denied illicit drug use for 6 years.  He was 
living alone and was not in a relationship.  He spent a lot 
of his time at the library or on the Internet looking for a 
job.  In the afternoon he picked up his daughter from school 
and spent time with her until the early evening.  He stayed 
home in the evening, watched television and read.  He played 
golf on occasion and had a group of acquaintances with whom 
he socialized.  He arrived promptly for his appointment.  
His demeanor was relaxed and open.  He smiled and laughed 
easily at appropriate times.  His mood and affect were 
appropriate.  His speech was fluid and grammatical.  He was 
alert and oriented to person, place, time and situation.  
His attention, concentration, short and long-term memory 
were all within normal limits.  He was not aware of any 
current events.  He did not care about the news but tried to 
keep up on sports.  He was able to do simple arithmetic and 
displayed the ability to think in abstract terms.  He denied 
auditory hallucinations, but admitted to visual 
hallucinations while on one medication.  He denied current 
suicidal or homicidal ideation or intent, but reported some 
suicidal ideation in the prior 1-1/2 year, probably related 
to the loss of his job.  His insight and social judgment 
were good.  In describing his subjective complaints, he 
seemed very much invested in his new diagnosis of bipolar 
disorder and related many of his current and past problems 
to manic or hypomanic episodes.  He felt hypomanic but felt 
he was heading for a depressive episode.  He was currently 
compliant with his medication and was working towards 
education in a field where he did not have to be with 
people.  Bipolar disorder and polysubstance abuse in 
remission were Axis I diagnoses.  His Global Assessment of 
Functioning score was 61, which reflected mild to moderate 
symptoms of a mood disorder which appeared to be better 
controlled with his new medication.

In a February 2000 letter, Dr. Karatinos wrote that she had 
seen the appellant in September and October 1999 and in 
February 2000.  He had recently been awarded an increase in 
his disability benefits to 30 percent.  He told her that the 
award would have been 70 percent had he not had a Global 
Assessment of Functioning score of 61.  At the time of her 
initial assessment in September 1999, she had assessed him 
as 40-50/0 and he was not properly medicated.  He had not 
complied with a reasonable therapeutic trial of medication 
until October 1999.  The reason for his noncompliance was 
poor judgment associated with the bipolar disorder.  
Although he had not been manic since taking the new 
medication regularly, he had mood swings, irritability and 
now major depression.  On mental status examination in 
February 2000 his Global Assessment of Functioning score was 
50-55.  The Global Assessment of Functioning score of 61 
assigned by the VA examiner was associated with "generally 
functioning pretty well."  Dr. Karatinos contended that at 
no time during the period in which she had seen the 
appellant had he been functioning pretty well.  She wrote 
the letter in support of increasing his disability 
evaluation.

The RO assigned a 50 percent evaluation from February 7, 2000 
which was the date of Dr. Karatinos' mental status 
examination of the appellant.  The RO indicated that this was 
the date that it was medically ascertainable that the 
condition had worsened.  The Board cannot agree that on that 
date there was objective evidence of worsening, especially in 
light of the fact that the letter was almost entirely a 
reflection back to the period of September to October 1999 
when Dr. Karatinos saw and treated the appellant.  In other 
words, we find after examination of all of the evidence of 
record, that the evidence supports a uniform 50 percent 
evaluation for the appeal period under consideration, but 
that the preponderance of the evidence is against a higher 
evaluation.  

In reaching this determination, the Board was obliged to 
assess the probative value of all of the evidence obtained 
during the appeal period.  We have considered the appellant's 
contentions that if he were to be assigned a Global 
Assessment of Functioning score lower than the 61 assigned by 
the VA examiner he would be awarded a 70 percent evaluation.  
His contention has no basis in law or regulation, as it is 
the Board's duty to in making any determination to assess and 
balance all of the evidence.  An isolated finding is 
insufficient to warrant a higher evaluation.  Furthermore, 
although the appellant is competent to state that his 
condition is worse, the training and experience of the 
medical personnel makes their findings far more probative as 
to the extent of the disability.  

The Board has also assessed the opinion of Dr. Karatinos 
versus the opinions of the various VA examiners and treatment 
providers.  We determine that Dr. Karatinos' opinion cannot 
be afforded as high a degree of probative value when compared 
to the other examiners.  According to the dates of treatment 
she supplied, she saw the appellant for less that one month, 
and did not have the benefit of a review of the service 
records or the claims folder which contained his psychiatric 
history.  Furthermore, at the time of her initial assessment 
of the appellant in September 1999, she described him as a 
difficult historian yet based her assessment on his reported 
history as well as her examination without the benefit of any 
other objective reports.  So although we have considered the 
evidence Dr. Karatinos has supplied, her findings are not 
afforded a higher degree of probative value than the rest of 
the medical record.  The findings of the VA Medical Center 
treatment providers are afforded a high degree of probative 
value because they reflect evaluations for the period between 
July 1998 and June 1999, a much longer period.  The VA 
examiner's report reflects an exacting review of the 
appellant's psychiatric history as evidenced by the detailed 
summary, and therefore is also afforded a high degree of 
probative value.

The evidence demonstrates that the appellant's bipolar 
disorder is subject to fluctuations or cycling mainly 
depending on the degree of his external stress and compliance 
with medication.  Regulations establish that the percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity, 38 C.F.R. § 4.1 
(2000); and that it is the duty of the rater to reconcile the 
various reports in light of the whole recorded history into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).  The Board is required to reconcile the evidence into 
as consistent picture as is possible with such a disorder and 
finds that the preponderance of the evidence is against an 
evaluation higher than 50 percent since competent and 
probative evidence of deficiencies in most areas has not been 
presented.  The appellant was said to have lost his job due 
to symptomatology associated with bipolar disorder, however 
he was currently pursuing new vocational avenues.  During the 
entirety of this appeal period he was said to have joint 
custody of his daughter and was keeping up with friends.  In 
other words, although he had a work area deficiency, he has 
maintained family and other relationships.  During the appeal 
period he denied suicidal ideation except in retrospect for 
the period around his job loss.  Dr. Karatinos diagnosed 
possible mild obsessive compulsive disorder, however 
competent evidence of any obsessional rituals which interfere 
with routine activities was not presented in that note or at 
any other time.  His speech has been described on occasion as 
hyperverbal and circumstantial, but never illogical, obscure, 
or irrelevant.  Competent evidence of near-continuous panic 
or depression affecting the ability to function independently 
has not been presented.  Although the appellant experiences 
depression, during the entirety of the appeal period he has 
lived alone and conducted his affairs independently.  There 
is no evidence of spatial disorientation or neglect of 
personal appearance and hygiene.  The medical evidence 
established that the appellant had difficulty in adapting to 
stressful circumstances that occurred in the work setting, 
and had occasional manic periods with impaired impulse 
control.  However, the evidence also established that he had 
a great ability to establish and maintain effective 
relationships outside of work.  Therefore, the disability 
picture drawn by the competent medical evidence does not 
approximate that which would warrant an evaluation higher 
than 50 percent.  

A discussion of the Global Assessment of Functioning scores 
assigned to the appellant is in order, especially since it 
forms the basis for the appellant's and Dr. Karatinos' 
contention that a higher evaluation is warranted.  Although 
the Global Assessment of Functioning score does not fit 
neatly into the rating criteria, the Global Assessment of 
Functioning score is also evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Global Assessment of Functioning score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  In Carpenter, where the 
veteran's Global Assessment of Functioning score was 55-60, 
the Court of Appeals for Veterans Claims held that there was 
a plausible basis for the Board's denial of an evaluation in 
excess of 50 percent.

In July 1998, a VA examiner assigned a Global Assessment of 
Functioning score of 70, which is the uppermost score 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

When Dr. Karatinos first saw the appellant in September 1999, 
she assigned a Global Assessment of Functioning score of 40-
50.  A Global Assessment of Functioning score of 40 is the 
uppermost score indicative of some impairment in reality 
testing or communication (e.g., speech is at time illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  
Scores from 41-50 are indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  In October 1999, the VA examiner assigned a 
score of 61, which was indicative of mild symptomatology.  

When Dr. Karatinos saw the appellant in February 2000, she 
assigned a score range of 50-55, which is for the most part 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

Dr. Karatinos' initial assessment score was indicative of 
serious symptoms at one point in time, however as previously 
noted, this disability was subject to periods of fluctuations 
and cycling.  By the next month his Global Assessment of 
Functioning score had improved.  Prior to Dr. Karatinos' 
September 1999 assessment his score was indicative of only 
mild symptoms and a few months later Dr. Karatinos found his 
symptomatology moderate.  Therefore, a 50 percent disability 
evaluation is adequate to compensate a cyclical disability 
that averaged moderate impairment.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The RO in this case considered this regulation but 
concluded that referral was not necessary.  The Board agrees.  
In this regard, the Board finds that the schedular criteria 
and currently assigned evaluations for bipolar disorder are 
adequate in light of the fact that the appellant has not 
required hospitalization for the disorder and the evidence 
suggests that it would not markedly interfere with his 
employment in a different setting.


ORDER

A 50 percent evaluation for bipolar disorder from July 22, 
1999 is granted, subject to the controlling regulations 
applicable to the payment of monetary awards.  An increased 
rating for bipolar disorder is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

